Citation Nr: 1813354	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for migraines.  

5.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 until July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran did not timely appeal the October 1991 rating decision that denied service connection for a right knee disability; this rating decision became final.  

2.  Evidence received since October 1991, relates to a previously unestablished element of the service connection for a right knee disability and raises a reasonable probability of substantiating the claim.  

3.  The Veteran's right knee disability is etiologically related to service.  

4.  In October 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that he was withdrawing his appeal for service connection for a back disability.  

5.  In October 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that he was withdrawing his appeal for service connection for migraines.  

6.  In October 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that he was withdrawing his appeal for a compensable rating for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim for service connection for a right knee disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).  

2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1111, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  The criteria for withdrawal of an appeal by the Veteran for service connection for a back disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

4.  The criteria for withdrawal of an appeal by the Veteran for service connection for migraines have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

5.  The criteria for withdrawal of an appeal by the Veteran for a compensable rating for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board grants the benefit sought on appeal (other issues are withdrawn from appellate status as discussed below) and, therefore, there is no need to further address the VCAA.

II.  Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When a chronic condition (e.g., sensorineural hearing loss and arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss and arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran's original claim of entitlement to service connection for a right knee disability was denied in October 1991 on the basis that there were no medical records showing treatment in service.  An April 2003 decision by a decision review officer continued the denial.  The decisions became final because the Veteran did not perfect an appeal or submit new and material evidence within one year of the determination.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.1103 (2017).  

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C. § 5108  (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).  

Since the July 2011 claim to reopen the claim for service connection for a right knee disability, service treatment records indicated complaints of knee pain.  See May 1991 service treatment records.  As this evidence was submitted after the final October 1991 rating decision and relates to the lacking element of a relationship to service, it is new and material.  

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for a right knee disability is reopened.  

Moreover, after this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for a radial tear of the medial meniscus and arthritis in the right knee based on continuity of symptomatology of a chronic disability.  

In summary, the Veteran currently has a radial tear of the medial meniscus and arthritis.  While the September 2011 VA general examination noted the radial tear, it did not provide any opinion on the etiology or note the degenerative changes in the right knee.  The Veteran reported experiencing pain in his knee since jumping out of a truck during service.  See October 2017 Hearing transcript.  The Board finds that the Veteran is competent to report the pain he is experiencing and his assertions are found to be credible.  The reports by the Veteran, when viewed alongside his diagnosis of degenerative changes, are of sufficient probative value for the Board to find continuity of symptomatology.  Thus, although the Veteran was not diagnosed with the chronic disease while in service or within the presumptive period thereafter, affording him the benefit of the doubt, the Board finds that continuity of symptomatology has been established by the medical evidence of record.  As such, the Board grants service connection for a right knee disability.  

III.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. §20.204.  In the present case, the Veteran's representative has withdrawn his appeals pertaining to entitlement to service connection for a back disability and migraines, and entitlement to a compensable rating for bilateral hearing loss at his October 2017 hearing; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  

Service Connection for a right knee disability is granted.  

The appeal for entitlement to service connection for a back disability is dismissed.  

The appeal for entitlement to service connection for migraines is dismissed.  

The appeal for entitlement to a compensable rating for bilateral hearing loss is dismissed.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


